         Case 2:18-cr-00074-JAD-EJY Document 94 Filed 03/05/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     REBECCA LEVY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Rebecca_Levy@fd.org
 6
 7   Attorney for Robert Perkins

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                                 Case No. 2:18-cr-074-JAD-EJY

12                  Plaintiff,                                STIPULATION TO VACATE
                                                               COMPETENCY HEARING
13          v.

14   ROBERT PERKINS,

15                  Defendant.

16
17          IT    IS    HEREBY       STIPULATED         AND      AGREED,      by    and    between
18   Christopher Chiou, Acting United States Attorney, and Simon F. Kung, Assistant United
19   States Attorney, counsel for the United States of America, and Rene L. Valladares,
20   Federal Public Defender, and Rebecca Levy, Assistant Federal Public Defender, counsel
21   for Robert Perkins, that the Competency Hearing currently scheduled on March 22, 2021 at
22   11:00 am, be vacated.
23          This Stipulation is entered into for the following reasons:
24               1. Defense counsel has met with Mr. Perkins and he does not wish to contest
25                  competency at this time. In addition, defense counsel wishes to proceed directly
26                  to sentencing.
       Case 2:18-cr-00074-JAD-EJY Document 94 Filed 03/05/21 Page 2 of 3




 1        DATED: March 5, 2021
 2
 3   RENE L. VALLADARES                  CHRISTOPHER CHIOU
     Federal Public Defender             Acting United States Attorney
 4
 5      /s/ Rebecca Levy                    /s/ Simon F. Kung
     By_____________________________     By_____________________________
 6   REBECCA LEVY                        SIMON F. KUNG
     Assistant Federal Public Defender   Assistant United States Attorney
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                         2
         Case 2:18-cr-00074-JAD-EJY Document 94 Filed 03/05/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:18-cr-074-JAD-EJY
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     ROBERT PERKINS,
 7
                   Defendant.
 8
 9
10          Based on the pending Stipulation between the defense and the government, and good

11   cause appearing,

12          IT IS THEREFORE ORDERED that the Competency hearing currently scheduled for

13   Monday, March 22, 2021 at 11:00 a.m., be vacated.

14          DATED this 5th day of March 2021.

15
16
                                                UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
                                                  3
